Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 1 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 2 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 3 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 4 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 5 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 6 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 7 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 8 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 9 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 10 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 11 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 12 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 13 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 14 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 15 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 16 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 17 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 18 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 19 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 20 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 21 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 22 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 23 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 24 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 25 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 26 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 27 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 28 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 29 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 30 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 31 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 32 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 33 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 34 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 35 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 36 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 37 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 38 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 39 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 40 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 41 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 42 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 43 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 44 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 45 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 46 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 47 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 48 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 49 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 50 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 51 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 52 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 53 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 54 of 55




                                Composite Exhibit A
Case 1:20-cv-21198-RNS Document 1-2 Entered on FLSD Docket 03/18/2020 Page 55 of 55




                                Composite Exhibit A
